Citation Nr: 1711107	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.

2. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3. Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.

4.  Entitlement to a higher rates of special monthly compensation (SMC), based on  loss of use of the lower extremities. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA.

In March 2009, the Veteran testified before a Decision Review Officer (DRO). A transcript of the hearing is of record.  The Veteran chose to proceed with his hearing despite the absence of his appointed representative.  

This case was previously remanded by the Board in January 2012 for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons explained below, the Board finds a claim for a higher rate of SMC benefits based on loss of use of the lower extremities is raised by the record.  Thus, the Board has added the issue to the title page above.    

The issue of entitlement to a higher SMC due to the loss of use of lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus resulted in the functional loss of use of both feet. 

2.  The Veteran has a permanent and total service-connected disability that effectively results in the permanent loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

3.  As entitlement to specially adapted housing is granted, the Veteran is not entitled to a special home adaptation grant.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for automobile or adaptive equipment are met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).

2.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).

3.  The criteria for entitlement to a special home adaptation grant are not met. 38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. § 3.159 (2016).

With respect to the claims for an automobile and/or specially adapted equipment and specially adapted housing, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

The Board has also considered whether the duties to notify and assist are applicable to the claim for special home adaptation.  As explained below, the Veteran is not entitled to the benefit as the Board is herein granting the higher benefit for specially adapted housing.  Because there is no legal entitlement to the benefit sought, the VCAA is inapplicable to this claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).

II.  Analysis

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment.  He also seeks a special adaptive housing and/or special home adaptations grant to assist with his locomotion.  

The Veteran's service-connected disabilities include diabetes mellitus, type II with severe peripheral neuropathy and diffuse atherosclerotic changes of lower extremities, rated as 100 percent disabling, status post myocardial infarction and status post coronary artery bypass rated 60 percent disabling, as well as left ear hearing loss and erectile dysfunction, both noncompensable.  

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  An "eligible person" includes any veteran entitled to compensation under Chapter 11 of Title 38 of the U.S. Code for a disability that is the result of an injury incurred or disease contracted in or aggravated by military service (i.e., a service-connected disability) that involves the loss or permanent loss of use of one or both feet, among other disabilities.  38 U.S.C.A. § 3901 (1)(A)(i); 38 C.F.R. § 3.808 (a)(1), (b)(1).

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. §  2101 (a); 38 C.F.R. § 3.809. 

A certificate of eligibility for assistance in acquiring special home adaptations, or a home adaptation grant, may be provided under 38 U.S.C.A. § 2101 (b) where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The veteran must be entitled to compensation for permanent and total disability that: (1) is due to blindness in both eyes with 5/200 visual acuity or less; or, (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809A. 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

The "loss of use" of a foot exists "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ." 38 C.F.R. § 3.350 (a)(2) (2016).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

In this case, the Veteran asserts that he has loss of use of both of his lower extremities, including feet, which entitles him to the benefits for assistance with automotive equipment and specially adapted housing.  The Board agrees. 

In this case, a November 2007 VA physical therapy note indicates that the Veteran was instructed to use a rollator, one-point cane, and scooter for mobility.  Also in November 2007, a VA orthotics consult reflects the Veteran's report that in the mornings he experienced numbness in his legs and lost balance, even with a cane.  

In March 2009, the Veteran offered competent and credible testimony during the DRO hearing that he could take a few steps, possibly across a room, but otherwise, could not walk without assistance, and that he had been dependent on a wheelchair since 2001. 
 
The Veteran was provided with a VA peripheral nerves examination in December 2009.  During the examination, the Veteran reported that he used a scooter for ambulating long distances.  He also reported that he was able to stand up and walk a short distance with two Canadian crutches.  The examiner noted that the Veteran had an antalgic gait.  Ultimately, the VA examiner found  that the Veteran did not have loss of use of his lower extremities at that time. 

Nevertheless, the Veteran was later provided with a VA aid and attendance examination in March 2015.  The March 2015 VA examiner found that the Veteran was unable to stand up, and had limitation of joint motion and muscle weakness in both lower extremities, and had extremely slow propulsion.  The examiner noted that the Veteran could only take two or three steps without assistance.  When assessing the Veteran's gait, the examiner stated that the Veteran was unable to walk, and required a wheelchair.  The examiner described the functional impairments as "permanent."  

After considering all of the evidence of record, the Board resolves doubt in favor of the Veteran and finds that the evidence is at least in equipoise as to whether his service-connected diabetes disability, results in the functional loss of use of both lower extremities and feet.  

In reaching this decision, the Board notes that the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  See Tucker, 11 Vet. App. 369.  When viewed from this perspective, the Board finds that the Veteran's reported minimal ability to walk across a room is no better than what would be experienced with suitable prosthetics.  Moreover, the Board finds it significant that during the pendency of the present appeal, the AOJ granted the Veteran special monthly compensation (SMC) benefits for aid and attendance, in large part due to issues with mobility.

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use. Thus, the Board exercises its authority to broadly interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected diabetes with severe peripheral neuropathy has resulted in the equivalent of permanent loss of use of both lower extremities, including feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is therefore entitled to a grant for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, under 38 U.S.C.A. § 3902.  In addition, in light of the determination that the Veteran has permanent functional loss of use of both lower extremities, the criteria for entitlement to special adaptive housing are also met and the benefit should be granted.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

As discussed above, assistance under 38 U.S.C.A. § 2101(b), for a special home adaptation, is only warranted where a veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  As the Board is herein granting the Veteran's claim for entitlement to specially adapted housing under section 2101(a), which is the higher benefit, the claim for a special home adaptation under section 2101(b) must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment is granted.

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.


REMAND

Given the Board's finding that the Veteran has loss of use of both lower extremities, the Board finds that a claim for a higher SMC rate due to loss of use of the lower extremities is also raised as part and parcel of the June 2007 claim for specially adapted housing benefits.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an inferred issue in the context of a claim for increased benefits that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  

The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(s), at the housebound rate, effective February 23, 2001, the (k) rate from September 26, 2006 for loss of use of a creative organ, and at the (l) and (p) rates from December 12, 2014.  

On remand, the AOJ is asked to consider whether the Veteran is entitled to a higher SMC rate based on the loss of use of the lower extremities, at any time pertinent to the June 2007 claim.  If the claim for a higher SMC rate is denied, then it should be returned to the Board for further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Consider the Board's finding that the Veteran has functional loss of use of the lower extremities, and adjudicate the issue of entitlement to a higher SMC rate based on such functional loss, at any time pertinent to his June 2007 specially adapted housing claim.

2.  If the benefit is not granted in full, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


